On February 22, 2007, the defendant was sentenced to a commitment to the Department of Corrections for a term of one (1) year, for placement in an appropriate correctional facility or program, for violation of the conditions of a suspended sentence for the offense of Driving or in Actual Physical Control of a Motor Vehicle While Under the Influence of Alcohol, a felony. The Court recommended the Defendant complete the WATCh II Program.
Done in open Court this 4th day of May, 2007.
DATED this 22nd day of May, 2007.
On May 4, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present; however the defendant’s counsel Eric Olson was present. The state was not represented.
Before hearing the application, Mr. Olson advised the Sentence Review Division that he spoke with the defendant prior to the hearing and the defendant stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.